ROBERTSON, Presiding Judge.
The prior judgment of this court, 627 So.2d 938, has been affirmed in part and reversed in part by the Supreme Court of Alabama, and the case remanded for further proceedings, 627 So.2d 943. On remand to this court, that portion of the prior judgment of this court, which reversed the judgment of the trial court in part is hereby set aside. The trial court’s judgment is now affirmed on authority of the supreme court’s opinion of August 6, 1993.
AFFIRMED.
THIGPEN and YATES, JJ., concur.